ICJ_172_ApplicationCERD_QAT_ARE_2019-06-14_ORD_01_NA_04_FR.txt.                                                                                 385




                     OPINION INDIVIDUELLE
               DE M. LE JUGE CANÇADO TRINDADE

[Traduction]
                            table des matières

                                                                         Paragraphes

  I. Prolégomènes                                                               1-4
  II. Les mesures conservatoires déjà indiquées pour sauvegar-
      der certains droits protégés par la CIEDR                                 5-8


 III. Le problème du défaut de lien entre les mesures conserva-
      toires sollicitées et les droits à sauvegarder                           9-10
 IV. Le problème des incohérences que comporte la demande au
     sujet de la CIEDR et de la procédure engagée devant le
     Comité pour l’élimination de la discrimination raciale                   11-18
     1. Les incohérences que comporte la demande au sujet des
        références faites à la CIEDR dans l’ordonnance du 23 juillet
        2018                                                                  12-15
     2. Les incohérences que comporte la demande au sujet des
        références faites au Comité pour l’élimination de la discrimi-
        nation raciale dans l’ordonnance du 23 juillet 2018                   16-18
  V. La pertinence des mesures conservatoires et la nécessité
     de leur maintien dans les situations continues                           19-26
 VI. La pertinence des mesures conservatoires de protection
     des droits des personnes en situation de vulnérabilité                   27-30
VII. L’importance reconnue de longue date du principe fonda-
     mental d’égalité et de non-discrimination                                31-39
VIII. Les droits de l’homme protégés par la CIEDR sont des
      droits fondamentaux et non des droits simplement
      « plausibles »                                                          40-44
 IX. Épilogue : récapitulation                                                45-50




                                                                                 28

         application de la ciedr (op. ind. cançado trindade)            386

                            I. Prolégomènes

   1. En la présente aﬀaire, relative à l’Application de la convention
internationale sur l’élimination de toutes les formes de discrimination
raciale (Qatar c. Emirats arabes unis) (ci-après l’« Application de la
CIEDR »), le déroulement des travaux de la Cour internationale de
Justice a été perturbé par l’insertion d’une séquence consacrée à l’exa-
men de la demande sur laquelle porte la présente ordonnance. La décision
inéluctable que vient de prendre la Cour appelle l’attention sur
l’importance des mesures conservatoires qu’elle a déjà indiquées par
son ordonnance du 23 juillet 2018. Ces mesures, qui doivent obligatoire-
ment être prises ou exécutées, sont, comme il se doit, axées sur la sauve-
garde des droits protégés par la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (ci-après la
« CIEDR »).
   2. Conscient de la marche inexorable du temps, j’estime que, en marge
de l’ordonnance par laquelle la Cour vient de rejeter la demande en indi-
cation de mesures conservatoires des Emirats arabes unis, il est de mon
devoir, en tant que serviteur de la justice internationale, de consigner
dans la présente opinion individuelle les réﬂexions que m’inspire la ques-
tion traitée par la Cour. Je suis d’autant plus porté à m’exprimer que la
demande sur laquelle la Cour était appelée à statuer n’invoquait nulle-
ment les droits protégés par l’instrument essentiel de défense des droits de
l’homme qu’est la CIEDR.
   3. Cela étant posé, je me propose d’aborder successivement les points
suivants : a) les mesures conservatoires déjà indiquées pour sauvegarder
certains droits de l’homme protégés par la CIEDR ; b) le problème du
défaut de lien entre les mesures sollicitées par les Emirats arabes unis et
l’objet du diﬀérend ; c) le problème des incohérences que comporte la
demande au sujet de la CIEDR et de la procédure engagée devant le
Comité pour l’élimination de la discrimination raciale ; d) la pertinence
des mesures conservatoires et la nécessité de leur maintien pour protéger
les personnes en situation continue de vulnérabilité ; et e) l’importance
reconnue de longue date du principe fondamental d’égalité et de non-
discrimination. Le présent exposé s’achèvera par un épilogue récapitulant
mes principales observations.
   4. Avant de poursuivre, je me permets une remarque supplémentaire.
Je partage la conclusion à laquelle est parvenue la Cour, à savoir que la
demande ne fournit pas des arguments propres à justiﬁer l’indication de
mesures conservatoires au titre de la CIEDR. Néanmoins, il me semble
que le raisonnement ayant conduit la Cour à sa décision n’est pas
toujours suﬃsamment clair et qu’il laisse planer des incertitudes qui
auraient pu être évitées. Je crois de plus qu’il n’est pas inutile que je
précise certains points et, à cette ﬁn, j’appelle l’attention sur les
mesures conservatoires déjà indiquées par la Cour dans son ordon-
nance rendue le 23 juillet 2018, qui restent en vigueur et doivent être
observées.

                                                                         29

          application de la ciedr (op. ind. cançado trindade)                  387

              II. Les mesures conservatoires déjà indiquées
               pour sauvegarder certains droits protégés
                              par la CIEDR

   5. Je rappelle tout d’abord que la présente aﬀaire, comme d’autres pré-
cédemment portées devant la Cour, concerne le respect de droits de
l’homme protégés par la CIEDR. Les mesures conservatoires que la Cour
a indiquées par son ordonnance du 23 juillet 2018 restent en vigueur aux
ﬁns de sauvegarder les droits protégés par les articles 2, 4, 5, 6 et 7 de la
convention et d’assurer l’exécution des obligations correspondantes. La
demande en indication de mesures conservatoires du Qatar était dûment
motivée, comme la Cour l’a reconnu dans son ordonnance du 23 juillet
2018 1. Les positions qu’ont défendues les Parties dans leurs demandes
respectives sont très diﬀérentes.
   6. Le Qatar s’est attaché systématiquement à montrer qu’il y avait un
rapport manifeste entre les mesures conservatoires qu’il sollicitait et les
droits qu’il invoquait au titre de la CIEDR (paragraphe 56 de l’ordon-
nance du 23 juillet 2018), et la Cour a conﬁrmé « qu’il exist[ait] un lien
entre les droits dont la protection [était] recherchée et les mesures conser-
vatoires sollicitées par le Qatar » (ibid., par. 59). De fait, le Qatar invo-
quait dans sa requête en date du 11 juin 2018 des droits protégés par les
articles 2, 4, 5, 6 et 7 de la CIEDR et en vertu du principe de non-
discrimination reconnu en droit international coutumier (ibid., par. 58).
   7. Les Emirats arabes unis, quant à eux, n’ont fait état d’aucun acte
susceptible de relever de la discrimination raciale telle qu’elle est déﬁnie à
l’article premier de la convention et, partant, de porter atteinte aux droits
visés à ses articles 2, 4, 5, 6 et 7. La demande des Emirats arabes unis, qui
n’invoque aucun des droits protégés par la CIEDR, semble donc, contrai-
rement aux griefs formulés par le Qatar, être sans rapport avec la sauve-
garde de droits sur lesquels la Cour pourrait être appelée à se prononcer au
stade du fond. Il est clair que la demande en indication de mesures conser-
vatoires des Emirats arabes unis ne concerne aucun droit devant être sau-
vegardé au titre de la CIEDR, et ne porte que sur une violation alléguée de
la clause compromissoire ﬁgurant à l’article 22 de cet instrument.
   8. A la diﬀérence de la demande des Emirats arabes unis sur laquelle la
Cour vient de statuer, la demande en indication de mesures conserva-
toires présentée précédemment par le Qatar exposait la nécessité de sau-
vegarder certains droits visés aux articles 2, 4, 5, 6 et 7 de la CIEDR 2.
Ainsi, il n’existe aucun lien entre les mesures sollicitées par les Emirats
arabes unis et l’objet du diﬀérend, qui est le respect de certains droits
fondamentaux des Qatariens protégés par la CIEDR. Ce point méritait
l’attention de la Cour.


  1  Ordonnance du 23 juillet 2018, par. 2, 20-21, 26, 45, 50, 52, 54, 56, 58 et 67.
  2  Demande en indication de mesures conservatoires déposée par le Qatar le 11 juin
2018, par. 12.

                                                                                 30

         application de la ciedr (op. ind. cançado trindade)              388

III. Le problème du défaut de lien entre les mesures conservatoires
               sollicitées et les droits à sauvegarder


   9. Les mesures conservatoires que la Cour a le pouvoir d’indiquer en
vertu de l’article 41 de son Statut ont pour but de sauvegarder les droits
des parties à une aﬀaire dans l’attente de sa décision sur le fond. Dans
l’ordonnance qu’elle a rendue le 19 avril 2017 en l’aﬀaire relative à
l’Application de la convention internationale pour la répression du finance-
ment du terrorisme et de la convention internationale sur l’élimination de
toutes les formes de discrimination raciale (Ukraine c. Fédération de Russie),
la Cour a dit ce qui suit :
    « la Cour doit se préoccuper de sauvegarder par de telles mesures les
    droits que l’arrêt qu’elle aura ultérieurement à rendre pourrait recon-
    naître à l’une ou à l’autre des parties. Aussi ne peut-elle exercer ce
    pouvoir que si elle estime que les droits allégués par la partie deman-
    deresse sont au moins plausibles…
       En outre, un lien doit exister entre les droits dont la protection
    est recherchée et les mesures conservatoires sollicitées. » (C.I.J.
    Recueil 2017, p. 126, par. 63-64.)
   10. En la présente aﬀaire, qui porte elle aussi sur l’application de la
CIEDR, à ceci près que le diﬀérend a pour objet l’interprétation
et le respect d’obligations fondamentales prévues par la convention elle-
même, la demande en indication de mesures conservatoires
déposée par les Emirats arabes unis ne contient aucune allégation de
violation par le Qatar de droits fondamentaux visés par la CIEDR.
Cette demande n’établit donc pas l’existence d’un lien entre les
droits dont la protection est recherchée et les mesures conservatoires
sollicitées.


                   IV. Le problème des incohérences
           que comporte la demande au sujet de la CIEDR
             et de la procédure engagée devant le Comité
            pour l’élimination de la discrimination raciale


   11. Il est patent que la demande en indication de mesures conserva-
toires qui fait l’objet de la présente ordonnance comporte un certain
nombre d’incohérences au sujet des droits à protéger au titre
de la CIEDR et de la procédure engagée devant le Comité pour l’élimina-
tion de la discrimination raciale. Je vais donc brièvement passer en
revue ces incohérences, non sans rappeler d’abord que l’ordonnance du
23 juillet 2018 a pour objet de sauvegarder certains droits protégés
par la CIEDR elle-même qui étaient dûment spéciﬁés dans la demande du
Qatar.

                                                                           31

         application de la ciedr (op. ind. cançado trindade)             389

  1. Les incohérences que comporte la demande au sujet de l’ordonnance
  rendue par la Cour le 23 juillet 2018 et des références qui y sont faites
                                à la CIEDR
   12. En revanche, la demande des Emirats arabes unis ne porte pas sur
les droits de l’homme protégés par la CIEDR, qui n’y sont même pas
mentionnés. De plus, cette demande est truﬀée d’incohérences sur des
points précis. Tout d’abord, il me semble incohérent de demander à la
Cour, comme le font les Emirats arabes unis, d’indiquer des mesures
conservatoires dans l’exercice de sa compétence prima facie, tout en
contestant sa compétence ratione materiae.
   13. Ensuite, la demande des Emirats arabes unis, qui fondent la
compétence de la Cour sur l’article 22 de la CIEDR, devrait porter sur
un diﬀérend relatif à l’interprétation ou à l’application de celle-ci. Or, il
n’y est pas question de la sauvegarde de droits de l’homme protégés par
la CIEDR, si bien qu’elle semble ne pas relever de son champ d’applica-
tion.
   14. Dans leur demande, les Emirats arabes unis, tout en prétendant
défendre les intérêts des Qatariens (par. 8, 11 et 23 ii)), prient la Cour
d’ordonner au Qatar de retirer la communication qu’il a soumise
au Comité pour l’élimination de la discrimination raciale et de « mettre
ﬁn à l’examen de ladite communication par le Comité » (par. 74 i)).
Dans ses observations orales, le Qatar a notamment soutenu que les Emirats
arabes unis se contredisaient en alléguant d’une part que participer à
cette procédure aggraverait le diﬀérend 3 et en aﬃrmant d’autre part qu’ils
souhaitaient que celui-ci soit réglé selon la procédure prévue devant le
Comité 4.
   15. Le Qatar a soutenu que les Emirats arabes unis se contredisaient
aussi dans leur argumentation en alléguant qu’il « aurait dû épuiser les
procédures prévues par la CIEDR avant de saisir la Cour » et en deman-
dant dans le même souﬄe à celle-ci « d’ordonner au Qatar de mettre ﬁn à
une procédure qui est justement de celles qui doivent selon eux être épui-
sées pour que la Cour ait compétence » 5. Le Qatar rappelle en outre que,
durant la procédure orale qui, en juillet 2018, a suivi sa demande en indi-
cation de mesures conservatoires, les Emirats arabes unis ont qualiﬁé
le Comité pour l’élimination de la discrimination raciale de « gardien
principal de la convention » et ont déclaré que « la saisine du Comité
[était] obligatoire dans tous les cas » 6. Les Emirats arabes unis ont
donc avancé des arguments contradictoires, aussi bien pour contester la
demande en indication de mesures conservatoires présentée par le Qatar
en 2018 que pour étayer la demande qu’ils ont eux-mêmes déposée
en 2019.

  3 CR 2019/6, p. 25, par. 46 (Lowe).
  4 Ibid., p. 12, par. 8 (Al-Khulaiﬁ).
  5 Ibid., p. 34, par. 28 (Martin).
  6 Ibid., p. 12, par. 9 (Al-Khulaiﬁ).



                                                                          32

          application de la ciedr (op. ind. cançado trindade)                        390

   2. Les incohérences que comporte la demande au sujet des références
      faites au Comité pour l’élimination de la discrimination raciale
                   dans l’ordonnance du 23 juillet 2018
   16. Pendant la procédure orale relative à la demande en indication de
mesures conservatoires du Qatar, les Emirats arabes unis ont notamment
soutenu que le Qatar aurait dû épuiser la procédure prévue devant le
Comité pour l’élimination de la discrimination raciale avant de saisir la
Cour, arguant que la saisine simultanée de la Cour et du Comité est
incompatible avec le principe electa una via et contraire à la doctrine de la
litispendance 7.
   17. Bien que, dans son ordonnance du 23 juillet 2018, la Cour ait dit
sur ce point qu’elle « n’estim[ait] pas … nécessaire … de déterminer si un
principe electa una via ou une exception de litispendance seraient appli-
cables dans le cas d’espèce » (par. 39), les Emirats arabes unis ont invoqué
dans leur propre demande en indication de mesures conservatoires un
argument de cet ordre, soutenant que le Qatar avait « créé une situation
de litispendance », ce qui selon eux « constitue un abus du système de
règlement des diﬀérends prévu par la CIEDR » (demande en indication de
mesures conservatoires des Emirats arabes unis, par. 41), et présente un
risque de « décisions contradictoires » (ibid., par. 42).
   18. Je rappelle que le Qatar, le 8 mars 2018, a soumis une communica-
tion au Comité pour l’élimination de la discrimination raciale en vertu de
l’article 11 de la CIEDR 8. Après le prononcé par la Cour de son ordon-
nance du 23 juillet 2018, considérant que les Emirats arabes unis « n’étaient
pas disposés à engager avec [lui] un dialogue constructif en vue du règle-
ment de la question » 9, le Qatar a, le 29 octobre 2018, soumis au Comité
une nouvelle communication en application du paragraphe 2 de l’ar-
ticle 11 de la CIEDR. Il ne me semble pas que cette démarche constitue
une entorse aux mesures conservatoires indiquées dans l’ordonnance du
23 juillet 2018, ou les contredise.

     V. La pertinence des mesures conservatoires et la nécessité
           de leur maintien dans les situations continues

   19. En la présente instance, les mesures conservatoires en vigueur
depuis l’ordonnance du 23 juillet 2018 sont d’autant plus pertinentes
qu’elles s’appliquent à une situation continue dans laquelle il est porté
atteinte à certains droits protégés par la CIEDR. C’est là un point que j’ai

   7 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance
du 23 juillet 2018, C.I.J. Recueil 2018 (II), p. 419, par. 35.
   8 Communication du Qatar reproduite à l’annexe 20 de la demande en indication de

mesures conservatoires des Emirats arabes unis.
   9 Note verbale du Qatar adressée au Comité pour l’élimination de la discrimination

raciale, reproduite à l’annexe 21 de la demande en indication de mesures conservatoires
des Emirats arabes unis.

                                                                                       33

        application de la ciedr (op. ind. cançado trindade)               391

déjà développé dans l’opinion individuelle que j’ai jointe à ladite ordon-
nance, mais il me paraît utile d’y revenir ici.
  20. Je me permets donc de rappeler que dans mon opinion précédente
ﬁgurent notamment les réﬂexions suivantes :
       « De fait, cette question d’une situation continue de violations des
    droits de l’homme a déjà eu une incidence sur des aﬀaires dont était
    saisie la Cour, et cela à diﬀérentes étapes de la procédure. J’en évo-
    querai brièvement trois, réparties sur les dix dernières années. La
    première est l’aﬀaire des Questions concernant l’obligation de pour-
    suivre ou d’extrader (Belgique c. Sénégal), dans laquelle la Cour s’est
    refusée à indiquer des mesures conservatoires. A son ordonnance du
    28 mai 2009, j’ai joint une opinion dissidente dans laquelle, comme je
    l’ai rappelé au paragraphe 79 de la présente opinion, j’invitais à com-
    bler le décalage qui existe entre l’heure des victimes et celle de la jus-
    tice humaine (par. 35-64).
       L’urgence et l’existence d’un risque de préjudice irréparable, conti-
    nuais-je, étaient manifestement présentes dans la situation continue
    de déni d’accès à la justice vécue par les victimes du régime d’Hissène
    Habré au Tchad, qui a duré de 1982 à 1990. J’ajoutais que le droit
    d’accès à la justice revêtait une « importance cardinale » en l’espèce,
    qui relevait de la convention des Nations Unies contre la torture
    (par. 29 et 74-77) ; et je présentais les éléments constitutifs du régime
    juridique autonome des mesures conservatoires (par. 8-14, 26-29
    et 65-73). Je concluais en faisant valoir que de telles mesures étaient
    nécessaires pour sauvegarder le droit à ce que justice soit rendue
    (par. 78-96 et 101).
       La deuxième aﬀaire est celle des Immunités juridictionnelles de
    l’Etat (Allemagne c. Italie). A l’ordonnance du 6 juillet 2010 par
    laquelle la Cour disait que la demande reconventionnelle de l’Italie
    était irrecevable, j’ai joint à nouveau une opinion dissidente dans
    laquelle j’examinais en profondeur la notion de situation continue
    dans le contexte factuel du cas d’espèce, en me basant sur le débat
    qui avait eu cours entre les parties (par. 55-59 et 92-100). J’y com-
    mentais également les origines de la notion de « situation continue »
    dans la doctrine internationaliste (par. 60-64) ; la formation de cette
    notion dans le cadre du contentieux et de la jurisprudence internatio-
    naux (par. 65-83) ; et la formation et les éléments constitutifs de la
    « situation continue » comme concept de droit international au
    niveau normatif (par. 84-91).
       Une fois de plus, je mettais en garde contre les écueils du volonta-
    risme étatique (par. 101-123). Qu’il me suﬃse ici de renvoyer à mes
    longues observations sur la notion de « situation continue » dans l’af-
    faire des Immunités juridictionnelles de l’Etat, ce qui me dispensera de
    les répéter expressis verbis. On ne peut ignorer par ailleurs que la
    situation continue de violation des droits de l’homme a eu une inci-
    dence à diﬀérentes étapes de plusieurs procédures devant la Cour :

                                                                           34

            application de la ciedr (op. ind. cançado trindade)                              392

        elle a été évoquée non seulement dans des décisions portant sur des
        mesures conservatoires ou une demande reconventionnelle comme il
        a été dit plus haut, mais encore dans une décision sur le fond. »
        (C.I.J. Recueil 2018 (II), p. 466, par. 89-92.)
   21. J’ajoute que j’ai également traité de la question aux paragraphes 17
et 301 de la longue opinion que j’ai jointe à l’arrêt rendu par la Cour le
3 février 2012 en l’aﬀaire déjà citée des Immunités juridictionnelles de
l’Etat 10, ainsi que dans l’opinion individuelle que j’ai jointe à l’arrêt sur le
fond rendu le 20 juillet 2012 en l’aﬀaire citée plus haut relative à l’Obliga-
tion de poursuivre ou d’extrader (par. 165-168).

   22. En outre, j’ai eu d’autres occasions de m’exprimer sur l’importance
de l’indication de mesures conservatoires dans les aﬀaires où sont invo-
quées des conventions relatives aux droits de l’homme. J’ai notamment
joint à l’arrêt (fond) rendu par la Cour le 30 novembre 2010 en l’aﬀaire
Ahmadou Sadio Diallo (République de Guinée c. République démocratique
du Congo) une opinion individuelle dont une partie (section IX) était
consacrée à la notion de « situation continue » considérée du point de vue
de la dimension temporelle des violations des droits de l’homme 11
(par. 189-199).
   23. Peu après, j’ai joint une opinion individuelle à l’arrêt (indemnisa-
tion) rendu par la Cour le 19 juin 2012 en la même aﬀaire Ahmadou Sadio
Diallo, dans laquelle j’appelais l’attention sur « la position centrale des
victimes », en insistant sur la nécessité pressante d’assurer leur réhabilita-
tion (C.I.J. Recueil 2012 (I), p. 379, par. 83). Et j’ajoutais ce qui suit :
           « La justice réparatrice a beaucoup progressé au cours des dernières
        décennies, en raison de l’évolution du droit international des droits de
        l’homme, humanisant ainsi le droit des gens… La conscience juridique
        universelle semble au moins s’éveiller à la nécessité d’honorer les vic-
        times de violations des droits de l’homme et de rétablir leur dignité.
           La réhabilitation des victimes devient cruciale en cas de violations
        graves de leur droit à l’intégrité personnelle. De fait, une aide médi-
        cale et psychologique aux victimes a parfois été prescrite… De telles
        mesures visaient à permettre aux victimes de surmonter leur extrême
        vulnérabilité et de recouvrer leur identité et leur intégrité. La réhabi-


   10  Pour une étude de cas, voir A. A. Cançado Trindade, La Protección de la Persona
Humana frente a los Crímenes Internacionales y la Invocación Indebida de Inmunidades
Estatales, Fortaleza/Brésil, IBDH/IIDH/SLADI, 2013, p. 5-305.
    11 Dans cette aﬀaire, les souﬀrances de la victime se sont prolongées sur une longue

période sous l’eﬀet de violations des dispositions pertinentes de traités relatifs aux droits
de l’homme (Pacte international relatif aux droits civils et politiques, Charte africaine des
droits de l’homme et des peuples) ainsi que de l’alinéa b) du paragraphe 1 de l’article 36 de
la convention de Vienne sur les relations consulaires. Les souﬀrances de la victime, livrée à
l’arbitraire des autorités de l’Etat, s’inscrivaient dans une situation illicite continue, marquée
par le défaut prolongé d’accès à la justice.

                                                                                              35

            application de la ciedr (op. ind. cançado trindade)                     393

        litation des victimes, en atténuant leur souﬀrance et celle de leurs
        proches, se répercute dans leur milieu social.
           Parce qu’elle va à l’encontre de l’apparente indiﬀérence de leur
        milieu social, la réhabilitation aide les victimes à retrouver l’estime
        d’elles-mêmes et leur capacité à vivre en harmonie avec les autres.
        Elle nourrit leur espoir qu’existe un minimum de justice sociale… En
        somme, la réhabilitation redonne foi en la justice humaine. »
        (C.I.J. Recueil 2012 (I), p. 379-380, par. 83-85.)
   24. Plus récemment, j’ai joint l’exposé très détaillé de mon opinion dis-
sidente à l’arrêt que la Cour a rendu le 3 février 2015 pour rejeter la
demande de la Croatie en l’aﬀaire relative à l’Application de la convention
pour la prévention et la répression du crime de génocide (Croatie c. Serbie),
opinion dans laquelle je me suis notamment penché encore une fois sur le
problème des violations continues des droits de l’homme subies entre
autres par les victimes de disparitions forcées (C.I.J. Recueil 2015 (I),
p. 303-304, 305-307, 310 et 377, par. 292-293, 298-302, 314-316 et 535) et
les victimes d’actes de torture et, plus généralement, d’un traitement inhu-
main (ibid., p. 310-312, 360 et 377, par. 317-320, 470 et 534).
   25. Dans cette opinion dissidente, j’ai en outre jugé bon de rappeler
que, bien que les penseurs aient tout au long de l’histoire cherché à expli-
quer le mal,
        « l’humanité n’a pas été capable de se débarrasser de ce ﬂéau… Quand
        des individus prétendent soumettre leurs semblables à leur « volonté »,
        en plaçant celle-ci au-dessus de leur conscience, le mal se manifeste
        inévitablement. Dans l’un des meilleurs ouvrages sur la question du
        mal, le R. P. Sertillanges rappelle que toutes les civilisations sont
        marquées par la conscience du mal et l’angoisse que celle-ci génère.
        Cette menace sur l’avenir de l’espèce humaine justiﬁe l’omniprésence
        d’une telle préoccupation tout au long de l’histoire de la pensée
        humaine. » 12 (Ibid., p. 361, par. 473.) 13
   26. Dans l’opinion dissidente (voir plus haut, par. 21) que j’ai jointe à
l’arrêt rendu en l’aﬀaire des Immunités juridictionnelles de l’Etat,
j’ai observé qu’une situation continue ayant des répercussions sur les
droits de l’homme ou comportant des violations de ceux-ci avait eu une
incidence sur le déroulement de diﬀérentes phases de la procédure :
notamment mesures conservatoires (comme en la présente instance, où
deux demandes ont déjà été présentées), demandes reconventionnelles,
fond et réparations.




   12 R. P. Sertillanges, Le problème du mal — l’histoire, Paris, Aubier, 1948, p. 5-412.
   13 Pour une étude de cas, voir A. A. Cançado Trindade, A Responsabilidade do Estado
sob a Convenção contra o Genocídio: Em Defesa da Dignidade Humana, Fortaleza/Brésil,
IBDH/IIDH, 2015, p. 9-265.

                                                                                      36

         application de la ciedr (op. ind. cançado trindade)                394

    VI. La pertinence des mesures conservatoires de protection
       des droits des personnes en situation de vulnérabilité

   27. Comme le Qatar l’a souligné à juste titre dans sa demande en indi-
cation de mesures conservatoires, l’existence d’une situation continue
aﬀectant les droits de l’homme protégés par la CIEDR a pour consé-
quence la vulnérabilité continue des victimes actuelles ou potentielles. La
CIEDR et les autres traités de défense des droits de l’homme sont centrés
sur le sort des êtres humains, et non sur les Etats et leurs relations.
   28. Lors de la procédure orale qui a précédé le prononcé de l’ordonnance
du 23 juillet 2018, le Qatar a dûment abordé la question des situations conti-
nues de vulnérabilité comportant des atteintes à des droits protégés par la
CIEDR, mais les Emirats arabes unis n’en ont rien fait, comme je l’ai relevé
dans ma précédente opinion individuelle (C.I.J. Recueil 2018 (II), p. 449-
450 et 452-453, par. 35-36 et 44-46). Le but, ai-je poursuivi, est « de renforcer
la protection que la CIEDR accorde aux personnes se trouvant dans une
situation continue de grande vulnérabilité » (ibid., p. 458, par. 64). Et j’ai
ajouté ce qui suit :
        « Cela fait de nombreuses années que je soutiens que les mesures
     conservatoires indispensables pour protéger des êtres humains (au
     titre de traités relatifs aux droits de l’homme tels que la CIEDR en
     l’espèce) sont appelées à dépasser le caractère de mesures de précau-
     tion qu’elles avaient à l’origine pour acquérir un caractère eﬀective-
     ment tutélaire, en particulier à l’égard des personnes vulnérables (et
     victimes potentielles), et à participer directement à la réalisation de la
     justice. Les obligations découlant des ordonnances indiquant ces
     mesures ne sont pas nécessairement les mêmes que celles qui découlent
     d’un arrêt sur le fond (et de réparations) et peuvent être entièrement
     distinctes… Particulièrement attentives aux êtres humains en situa-
     tion de vulnérabilité, les mesures conservatoires, dotées d’un caractère
     tutélaire, se sont muées en véritable garantie juridictionnelle présen-
     tant une dimension préventive. » (Ibid., p. 460, par. 73.)
   29. C’est dans cet esprit que la Cour a indiqué dans son ordonnance du
23 juillet 2018 des mesures conservatoires, toujours en vigueur, visant à
sauvegarder certains droits protégés par la CIEDR. A la diﬀérence de
celle présentée précédemment par le Qatar, la demande en indication
de mesures conservatoires des Emirats arabes unis ne fait pas référence
à ces droits. La question de la vulnérabilité de l’être humain a retenu par-
ticulièrement l’attention des deux Parties, mais dans des contextes fac-
tuels diﬀérents.
   30. Le Qatar a rattaché systématiquement cette question à la protec-
tion des droits visés par la CIEDR. Les Emirats arabes unis, quant à eux,
n’ont établi aucun rapport entre la vulnérabilité et ces droits. La Cour ne
pouvait donc pas traiter la demande des Emirats arabes unis de la même
manière que celle du Qatar, et elle lui a réservé un sort diﬀérent. L’impor-
tant est que les mesures conservatoires indiquées dans l’ordonnance du

                                                                              37

          application de la ciedr (op. ind. cançado trindade)                       395

23 juillet 2018 restent en vigueur aux ﬁns de sauvegarder certains droits
visés aux articles 2, 4, 5, 6 et 7 de la CIEDR.




        VII. L’importance reconnue de longue date du principe
            fondamental d’égalité et de non-discrimination

   31. Dans son ordonnance du 23 juillet 2008, la Cour a noté que les
articles 2, 4, 5, 6 et 7 de la CIEDR « visent à protéger les individus contre
la discrimination raciale », et qu’il faut donc accorder l’importance qu’il
mérite à son article premier (par. 52). La question des situations conti-
nues de vulnérabilité n’est à mon avis pas la seule, dans la présente procé-
dure, à ne pas avoir retenu toute l’attention voulue, alors qu’elle met en
jeu certains droits protégés par la convention.
   32. De fait, le principe fondamental d’égalité et de non-discrimination
est prépondérant en la présente instance. Ce principe fondamental a tenu
une beaucoup plus grande place dans la procédure qui a précédé le pro-
noncé de l’ordonnance du 23 juillet 2018, qui avait trait à la demande en
indication de mesures conservatoires du Qatar, que dans celle consacrée à
la demande des Emirats arabes unis. Quant au Comité pour l’élimination
de la discrimination raciale, il n’est pas étonnant que, dans sa pratique, il
soit particulièrement attentif à l’interdiction des mesures discriminatoires
visant les membres de groupes vulnérables (tels que les migrants).
   33. Il en va de même dans la pratique des autres organes créés en appli-
cation de conventions relatives aux droits de l’homme, dont le comité des
droits de l’homme, le comité pour l’élimination de la discrimination à
l’égard des femmes et le comité contre la torture 14. Dans les aﬀaires por-
tant sur la protection des droits de l’homme, la Cour s’est montrée atten-
tive aux travaux et aux décisions de ces comités des Nations Unies.
   34. Par exemple, dans son arrêt sur le fond du 20 juillet 2012 en l’af-
faire relative à l’Obligation de poursuivre ou d’extrader, la Cour a dûment
pris note d’une décision adoptée par le comité contre la torture, le 17 mai
2006, au sujet d’une plainte déposée par plusieurs ressortissants tchadiens
(Guengueng et consorts) contre Hissène Habré pour des crimes commis
au Tchad du temps du régime violent qu’il y avait établi (par. 27). Rien
ne s’oppose donc à ce que la Cour tienne compte des décisions des comi-
tés créés en application de conventions relatives aux droits de l’homme
lorsqu’elle est appelée à protéger les droits visés par ces instruments.
   35. Le principe fondamental d’égalité et de non-discrimination et l’in-
terdiction de l’arbitraire constituent un référentiel dont l’importance, tant
dans sa dimension temporelle que dans sa dimension spatiale, ne saurait
être éludée. Cela vient de ce que l’arbitraire a fortement marqué les rela-

   14Le comité des droits de l’enfant, le comité des droits des personnes handicapées, le
comité sur les disparitions forcées, pour n’en citer que quelques-uns.

                                                                                      38

            application de la ciedr (op. ind. cançado trindade)                    396

tions entre les individus et la puissance publique tout au long de l’histoire
de l’humanité, et qu’il a toujours été une source de tensions partout dans
le monde. C’est pourquoi il est nécessaire de veiller constamment à proté-
ger les êtres humains de la discrimination et de l’arbitraire.
   36. Il me paraît utile de mentionner ici un autre point dont j’ai déjà
traité abondamment dans l’opinion individuelle jointe à l’ordonnance du
23 juillet 2018 (sections III-IV, par. 9-32). Il ne faut pas oublier que l’idée
de l’égalité des êtres humains, dont procède celle de l’unité du genre
humain, a été avancée dès la naissance du droit des gens, et n’a pas cessé
depuis d’être invoquée (par. 11-12).


   37. Ces dernières années, le principe d’égalité et de non-discrimination et
l’interdiction de l’arbitraire ont pris une place notable dans la jurisprudence
des juridictions internationales, y compris celle de la Cour (comme je l’ai
relevé, entre autres, dans les opinions individuelles jointes respectivement à
l’arrêt de 2010 (fond) et à l’arrêt de 2012 (réparations) en l’aﬀaire Ahmadou
Sadio Diallo (République de Guinée c. République démocratique du Congo),
ainsi que dans l’opinion individuelle jointe à l’avis consultatif donné par la
Cour en 2010 sur la Conformité au droit international de la déclaration uni-
latérale d’indépendance relative au Kosovo ; l’opinion dissidente jointe à l’ar-
rêt rendu par la Cour en 2011 en l’aﬀaire relative à l’Application de la
convention internationale sur l’élimination de toutes les formes de discrimina-
tion raciale (Géorgie c. Fédération de Russie) ; l’opinion individuelle jointe
à l’avis consultatif donné par la Cour en 2012 sur le Jugement no 2867 du
Tribunal administratif de l’Organisation internationale du Travail sur requête
contre le Fonds international de développement agricole ; l’opinion dissidente
jointe à l’arrêt rendu par la Cour en 2015 en l’aﬀaire de l’Application de la
convention pour la prévention et la répression du crime de génocide (Croatie
c. Serbie) ; l’opinion dissidente jointe à chacun des trois arrêts rendus par la
Cour en 2016 dans les aﬀaires portant sur les Obligations relatives à des
négociations concernant la cessation de la course aux armes nucléaires et le
désarmement nucléaire (Iles Marshall c. Royaume-Uni) (Iles Marshall
c. Inde) (Iles Marshall c. Pakistan) 15 ; et l’opinion individuelle jointe à
l’avis consultatif que la Cour a donné, le 25 février 2019, sur les Effets juri-
diques de la séparation de l’archipel des Chagos de Maurice en 1965).
   38. Cette question a été dûment traitée dans l’ordonnance rendue par
la Cour le 23 juillet 2018. Je m’y suis beaucoup intéressé dans l’opinion
individuelle que j’ai jointe à celle-ci, observant notamment ce qui suit :

          « Les progrès accomplis par le principe d’égalité et de non-
        discrimination sur les plans normatif et jurisprudentiel 16 n’ont pas
   15 Pour une étude de cas, voir A. A. Cançado Trindade, The Universal Obligation of
Nuclear Disarmament, Brasília, FUNAG, 2017, p. 41-224.
   16 Progrès auxquels j’ai consacré un ouvrage substantiel : A. A. Cançado Trindade, El

Principio Básico de Igualdad y No-Discriminación: Construcción Jurisprudencial, 1re éd.,
Santiago du Chili, Librotecnia, 2013, p. 39-748.

                                                                                     39

         application de la ciedr (op. ind. cançado trindade)              397

    été suivis par la doctrine internationale, qui a jusqu’à maintenant
    consacré à ce principe fondamental une attention insuﬃsante et sans
    aucune commune mesure avec l’importance dudit principe pour la
    théorie et la pratique du droit. Il s’agit là d’un des rares cas où la
    jurisprudence internationale est en avance sur la doctrine juridique,
    laquelle devrait s’y intéresser de plus près. » (C.I.J. Recueil 2018 (II),
    p. 444, par. 18.)
   39. Il reste donc un long chemin à parcourir. En la présente aﬀaire, la
Cour, à la demande du Qatar, a indiqué des mesures conservatoires visant
à sauvegarder certains droits visés par la CIEDR. La demande en indica-
tion de mesures conservatoires des Emirats arabes unis n’a quant à elle
pas fourni à la Cour l’occasion de prendre une décision semblable, faute
de se rapporter à des droits protégés par la CIEDR. En rejetant cette
demande, la Cour a clairement indiqué que les mesures conservatoires
qu’elle a ordonnées le 23 juillet 2018 restent en vigueur et que les Parties
doivent s’y conformer pour le bien des êtres humains protégés par les
dispositions pertinentes de la convention (voir plus haut).


VIII. Les droits de l’homme protégés par la CIEDR sont des droits
     fondamentaux et non des droits simplement « plausibles »

   40. Les droits que protège la CIEDR en vertu du principe pertinent et
fondamental d’égalité et de non-discrimination ont eux-mêmes un carac-
tère fondamental, avec toutes les conséquences juridiques que cela
emporte. Il est à mon avis décourageant que, dans la présente ordon-
nance, la Cour, une fois encore, se soit laissée aller à plusieurs reprises à
dire qu’elle considérait ces droits comme « plausibles » (par. 17, 21, 24, 25
et 26). Parce qu’ils sont des droits fondamentaux, les droits protégés par
la CIEDR ne sauraient être considérés comme « plausibles » ou « non
plausibles », ou qualiﬁés de tels.
   41. Je milite depuis longtemps, au sein de la Cour, pour faire admettre
ma position sur ce sujet. Plutôt que de répéter ici tout ce que j’ai dit là-
dessus au ﬁl des ans, je me bornerai à faire référence à quelques-unes de
mes observations très récentes. Dans l’opinion individuelle que j’ai jointe
à l’ordonnance rendue par la Cour le 18 mai 2017 en l’aﬀaire Jadhav
(Inde c. Pakistan), par exemple, j’ai consacré toute une section (la sec-
tion V) à expliquer que le droit de l’homme qu’il y avait lieu de protéger
était « fondamental (et non « plausible ») », et que les mesures conserva-
toires devaient être considérées comme des « garanties juridictionnelles de
nature préventive » (par. 19-23).
   42. Dans l’opinion individuelle que j’ai jointe à l’ordonnance rendue
par la Cour le 19 avril 2017 en l’aﬀaire relative à l’Application de la
convention internationale pour la répression du financement du terrorisme et
de la convention internationale sur l’élimination de toutes les formes de dis-
crimination raciale (Ukraine c. Fédération de Russie), mentionnée plus

                                                                           40

         application de la ciedr (op. ind. cançado trindade)                398

haut, j’ai de même consacré toute la section V au sujet suivant : « Critère
décisif : la vulnérabilité humaine et non la « plausibilité » des droits »
(par. 36-44) ; de plus, rappelant la jurisprudence sur la question 17, j’ai
consacré trois autres sections (les sections III, IV et IX) aux mesures
conservatoires considérées au regard de la tragédie que constitue l’ex-
trême vulnérabilité de certains segments de la population (par. 12-26,
27-35 et 62-67).
   43. En la présente instance, j’ai, dans l’opinion individuelle que j’ai
jointe à l’ordonnance du 23 juillet 2018 (sections III-IV, par. 9-21
et 22-32), appelé l’attention sur la pertinence du principe fondamental
d’égalité et de non-discrimination et de l’interdiction de l’arbitraire, ainsi
que sur la pertinence des mesures conservatoires lorsque certains seg-
ments de la population se trouvent dans une situation continue de vulné-
rabilité (sections VIII et XI, par. 68-73 et 82-93). J’ai notamment formulé
l’observation suivante :
        « C’est en dernier ressort à des êtres humains en situation de vulné-
     rabilité que bénéﬁcie l’application des mesures conservatoires sollici-
     tées. Ces êtres humains vulnérables sont des sujets de droit
     international. Nous sommes ici en présence du nouveau paradigme
     d’un droit international humanisé, le nouveau jus gentium de notre
     temps, sensible et attentif aux besoins de protection de la personne
     humaine dans toutes les situations de vulnérabilité. C’est là un point
     que j’ai souligné dans plusieurs opinions individuelles successives
     jointes à diverses décisions de la Cour ; je peux donc me contenter d’y
     renvoyer le lecteur, sans avoir à m’étendre plus avant sur le sujet
     dans la présente opinion. » (C.I.J. Recueil 2018 (II), p. 459-460,
     par. 70.)
   44. De fait, les situations continues de vulnérabilité ont toujours été une
constante de l’histoire de l’humanité et ont éveillé l’attention à la nécessité
de protéger les personnes et groupes vulnérables. La conscience de la
vulnérabilité de l’être humain s’est clairement manifestée, notamment,
dans les tragédies de la Grèce antique, qui restent si contemporaines
aujourd’hui. Ces tragédies illustrent sombrement la vulnérabilité de l’être
humain, tout particulièrement lorsque règne la violence et lorsque se
produisent des agressions armées. Celles d’Euripide sont l’œuvre
d’un humaniste qui exprime l’inquiétude que lui inspirent le conﬂit entre
la volonté de puissance et l’idéal de justice, les décisions prétendument
« rationnelles » qui conduisent à des luttes armées (Les Héraclides, vers 430
av. J.-C.) et l’extrême violence (Médée, 431 av. J.-C.). Au XXIe siècle, la
vulnérabilité de l’être humain non seulement subsiste, mais semble encore
s’aggraver.


   17 Pour une étude récente, voir A. A. Cançado Trindade, cf. O Regime Jurídico

Autônomo das Medidas Provisórias de Proteção, La Haye/Fortaleza, IBDH/IIDH, 2017,
p. 13-348.

                                                                              41

         application de la ciedr (op. ind. cançado trindade)               399

                      IX. Épilogue : récapitulation

   45. La présente aﬀaire est la troisième à avoir été portée récemment
devant la Cour au titre de la CIEDR ; la Cour, par son ordonnance du
23 juillet 2018, a déjà indiqué, à la demande du Qatar, des mesures conser-
vatoires qui restent en vigueur. La présente instance porte sur des droits
protégés par la CIEDR, et il s’agit de droits des êtres humains et non des
Etats. La demande en indication de mesures conservatoires présentée par
les Emirats arabes unis que la Cour vient de rejeter n’invoquait aucun des
droits de l’homme protégés par la CIEDR.
   46. La Cour a eu raison de rejeter cette demande. Dans son ordon-
nance à cet eﬀet, elle a fait référence (par. 16-18, 25-26 et 29) à son ordon-
nance du 23 juillet 2018. Cependant, elle aurait pu, à mon sens, aller plus
loin et insister expressément sur le maintien en vigueur des mesures
conservatoires déjà indiquées par elle, qui doivent être dûment prises ou
exécutées vu l’importance des droits de l’homme que la CIEDR a pour
but de protéger.
   47. Ayant tout cela à l’esprit, je clos cet exposé par une brève récapitu-
lation des points dont j’ai jugé utile de traiter. Primus : Dans la présente
aﬀaire, des mesures conservatoires ont déjà été indiquées par la Cour le
23 juillet 2018 à la demande du Qatar, en vue de sauvegarder certains
droits de l’homme protégés par la CIEDR. Secundus : Dans leur demande,
les Emirats arabes unis n’ont même pas invoqué les droits de l’homme
protégés par la convention. Tertius : Qui plus est, à la diﬀérence de la
demande du Qatar, celle des Emirats arabes unis n’établit pas l’existence
d’un lien entre les droits dont la protection est recherchée et les mesures
conservatoires sollicitées.
   48. Quartus : La Cour a donc constaté que la demande des Emirats
arabes unis comportait des incohérences dans l’invocation de la CIEDR
(compétence) et au sujet du fonctionnement du Comité pour l’élimination
de la discrimination raciale, d’où sa décision de la rejeter. Quintus : L’exis-
tence, dans la présente aﬀaire, d’une situation continue aﬀectant certains
droits de l’homme protégés par la CIEDR met en relief la pertinence des
mesures conservatoires en vigueur depuis le prononcé par la Cour de son
ordonnance du 23 juillet 2018.
   49. Sextus : L’existence d’une telle situation continue met en évidence la
vulnérabilité continue des êtres humains concernés ou des victimes poten-
tielles. Septimus : Les droits dont la sauvegarde a été demandée par le Qatar
sont de ceux invoqués par lui au titre de la CIEDR, alors que ces droits ne
sont même pas mentionnés dans la demande des Emirats arabes unis. Octa-
vus : Les mesures conservatoires indiquées par la Cour dans son ordonnance
du 23 juillet 2018 restent en vigueur. Nonus : Les mesures conservatoires ont
pour but de sauvegarder des droits protégés par des conventions des
Nations Unies relatives aux droits de l’homme telles que la CIEDR.
   50. Decimus : Le principe fondamental d’égalité et de non-discrimination
et l’interdiction de l’arbitraire, qui font partie des fondements de la
CIEDR, méritent une attention particulière. Undecimus : Cette attention

                                                                            42

         application de la ciedr (op. ind. cançado trindade)            400

se manifeste déjà sur le plan normatif et dans la jurisprudence, mais la
doctrine juridique internationale ne la reﬂète pas encore suﬃsamment et
devrait faire une plus grande place au principe et à l’interdiction susmen-
tionnés. Duodecimus : Les mesures conservatoires indiquées par la Cour
dans son ordonnance du 23 juillet 2018, je le répète, restent en vigueur, et
il importe qu’elles soient dûment observées.

                       (Signé) Antônio Augusto Cançado Trindade.




                                                                         43

